131 Ga. App. 556 (1974)
206 S.E.2d 539
LYNN
v.
WAGSTAFF MOTOR COMPANY, INC. et al.
49111.
Court of Appeals of Georgia.
Submitted February 7, 1974.
Decided April 2, 1974.
George & George, William V. George, for appellant.
Smith, Cohen, Ringel, Kohler, Martin & Lowe, J. Arthur Mozley, Neely, Freeman & Hawkins, William Q. Bird, Powell, Goldstein, Frazer & Murphy, Frank Love, Jr., Randall L. Hughes, for appellees.
PANNELL, Judge.
Summary judgment was granted to one of the defendants and to two third-party defendants as to plaintiff's claim, dated and entered August 27, 1973. On August 28, plaintiff filed what was termed a motion to set aside the judgment of August 27, 1973, so as to permit consideration of additional evidence on the motion for summary judgment. This motion to set aside was overruled on November 26, 1973, and the order entered on the same date. This order contained a certificate of review as to that order. A notice of appeal was filed December 5, 1973, from both of the orders.
*557 This appeal is controlled by the decision of the Supreme Court in Adamson v. Adamson, 226 Ga. 719 (177 SE2d 241) in which an appeal from the overruling of a motion to reconsider a prior judgment, with a certificate for review thereof, was held not to give this court jurisdiction on appeal. See also, Young v. Young, 227 Ga. 570 (181 SE2d 867); Taylor v. City of Columbus, 228 Ga. 493 (186 SE2d 539); and Bernath Barrel & Drum Co., Inc. v. Ostrum Boiler Service, Inc., 131 Ga. App. 140, decided by this court February 12, 1974, discussing and applying the above case to a case in this court. The appeal must, on motion, be dismissed.
Appeal dismissed. Eberhardt, P. J., concurs. Evans, J., concurs in the judgment only.